The common counts declared upon are in nature an equitable action. If Judge McCoy was overpaid under the Act of August 24, 1927 (Gen.Acts 1927, p. 456), although such overpayment may not have been recovered by the county from that official (section 2619, Code), it does not follow that he may recover in an action equitable in nature (A. Paul Goodall Real Estate  Ins. Co. v. North Birmingham American Bank, 225 Ala. 507,144 So. 7), under the Act of 1923 (Gen.Acts 1923, p. 151), a sum within the amount of such overpayment made to him. As we understand, such would be the result.
The application for rehearing is overruled.
All the Justices concur, except KNIGHT, J., not sitting.